Citation Nr: 1027969	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO. 08-16 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for arthritis of the feet, 
including as secondary to the service-connected right and left 
ankle disabilities.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral pes planus.

4.  Entitlement to an increased rating for arthritis of the right 
ankle, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the left 
ankle, tibia fracture, excision of the left tibial osteoid 
osteoma, with varus and procurvatum deformity, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 
2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The Veteran testified at a Travel Board 
hearing before the undersigned in December 2009.

With respect to the bilateral foot claim, the Board observes that 
the Veteran initially raised a claim of entitlement to service 
connection for bilateral pes planus in November 2004. The claim 
was denied by the RO in April 2005, and the rating decision 
discussed the preexisting condition of pes planus and denied on 
the basis that the condition was not aggravated during the 
Veteran's active service. The Veteran did not appeal that 
decision. Thus, the April 2005 rating action is final. 
See 38 U.S.C.A. § 7105. In November 2006, the Veteran again 
raised this claim, and it was denied by way of the January 2007 
rating decision, in which the RO found that no new and material 
evidence had been submitted. In August 2007, however, the Veteran 
suggested that he has arthritis in both feet due to his bilateral 
ankle disability. Since that time, the claim has been developed 
as service connection for arthritis in the Veteran's feet. 

Typically, when a service connection claim is raised following a 
prior final denial on the same issue, new and material evidence 
is required in order for VA to again consider the merits of the 
claim. 38 C.F.R. § 3.156. However, the Board notes that in Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), it was held that a 
claim based on a new diagnosis is treated as a new claim, 
obviating the need for new and material evidence.

Here, the previously denied claim involved bilateral pes planus. 
The current claim involves arthritis. Thus, without question, the 
portion of the appeal involving arthritis is clearly an original 
claim. With respect to the denial of the application to reopen 
the claim of service connection for bilateral pes planus, the 
Board notes that a timely notice of disagreement was received in 
August 2007; however, no statement of the case was issued.  This 
will be addressed in the REMAND section.

The issues of entitlement to service connection for arthritis of 
the feet, also claimed as bilateral pes planus, including as 
secondary to the service-connected right and left ankle 
disabilities; entitlement to an increased rating for arthritis of 
the right ankle, currently evaluated as 10 percent disabling; and 
entitlement to an increased rating for arthritis of the left 
ankle, tibia fracture, excision of the left tibial osteoid 
osteoma, with varus and procurvatum deformity, currently 
evaluated as 10 percent disabling, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent lay evidence establishes that tinnitus began during the 
Veteran's active service and has existed constantly ever since.





CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a), (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
bilateral tinnitus. He contends that the condition initially 
manifested during his active service due to noise exposure while 
stationed onboard an aircraft carrier. He essentially argues that 
the ringing in his ears began in service and has continued ever 
since.

Generally, for service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999). Also, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the question of existence of a current disability 
is not in dispute. The Veteran was afforded a VA examination in 
September 2006, during which he described his symptoms and the 
examiner confirmed the diagnosis as tinnitus. Also, in October 
2006, a private audiologist also submitted a report confirming 
the Veteran's diagnosis. As such, the existence of a current 
tinnitus diagnosis is confirmed. The question is the causal 
connection between the diagnosis and the Veteran's period of 
active service. The Veteran contends that he initially 
experienced the symptoms of tinnitus in service and they have 
continued ever since. See September 2006 VA examination report, 
and December 2009 hearing transcript at page 25.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy. See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005). However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, generally his statements regarding causation 
are not competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Competent medical evidence means evidence provided by a 
person who is qualified through education, training or experience 
to offer medical diagnoses, statements or opinions. See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004). A layperson is generally 
not capable of opining on matters requiring medical knowledge. 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998). Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise. See Layno 
v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself. The Board, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This 
would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In other words, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg, he is not competent to provide evidence as to more 
complex medical questions. 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis. Instead, 
under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus. This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a medical 
diagnosis, but rather only that it is sufficient in those cases 
where the lay person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., the 
Board must determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence. The Court has specifically indicated 
that lay evidence may establish the existence of a current 
disorder capable of lay observation, to specifically include 
tinnitus and flat feet. See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 
398, 405 (1995). 

In this case, the Veteran's service treatment records were 
reviewed in full and there is no notation during service of a 
report of symptoms of tinnitus. The Veteran did, however, file 
his claim for tinnitus in March 2006, just two years following 
his active duty discharge. At his September 2006 VA audiological 
examination, the Veteran reported that he "has had constant 
tinnitus since about 2001."  Again, tinnitus is among those 
disorders for which the Veteran is capable of lay observation of 
its existence. Id. At his December 2009 Travel Board Hearing, the 
Veteran testified under oath that he experienced ringing in his 
ears for the first time while stationed onboard an aircraft 
carrier, and that it has been constant since. 
See hearing transcript at page 25. The Board finds no reason to 
question the Veteran's credibility in his lay observation as to 
the date of initial onset of ringing in his ears and the fact 
that it has continued constantly ever since. The Board also notes 
that the service treatment records support the Veteran's 
contention that he was exposed to hazardous noise during service. 
A Medical Surveillance Questionnaire shows that from 1998 to 2001 
the Veteran was tasked with launch and recovery of aircraft with 
the potential hazards of noise, although he did wear ear plugs. 
Thus, the evidence of record includes competent lay testimony by 
the Veteran that he first experienced ringing in his ears during 
service and that it has continued ever since, with supporting 
service records confirming his in-service noise exposure.

The only medical opinion in the file discussing the etiology of 
the Veteran's tinnitus is found in the September 2006 VA 
examination report. The examiner was asked to render an opinion 
as to whether the Veteran's tinnitus was due to or a result of 
military noise exposure. The examiner reported that the Veteran's 
tinnitus "is less likely as not...caused by or a result of 
military noise exposure." The examiner went on to say that "in 
the absence of significant hearing loss, the etiology of the 
tinnitus is unknown" and that "it is unlikely that the 
described noise exposure would cause constant tinnitus but no 
hearing loss."  The examiner, however, completely disregarded 
the Veteran's statement that he had experienced tinnitus since 
2001. Again, the Veteran is competent to report the timing of the 
initial manifestation of tinnitus as well as the fact that it is 
constant and has been since it was initially noticed. It is 
unclear to the Board why the examiner would ignore the Veteran's 
historical report, but it was nonetheless ignored, essentially 
rendering the opinion inadequate for rating purposes.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 
181 (1992).

In this case, the only negative opinion in the file is inadequate 
in that it failed to consider the Veteran's competent report of 
his symptoms and their duration. The remaining evidence, however, 
is clearly supportive of the Veteran's claim. He clearly 
contends, both in the VA examination report, and during his sworn 
testimony before the undersigned, that his tinnitus initially 
began during his tour of duty onboard an aircraft carrier, and 
has existed, in a constant state, ever since. The Board again 
notes that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b). In this case, competent lay 
evidence establishes continuity of the chronic disability of 
tinnitus. Because such a favorable showing in the lay evidence 
exists, service connection is warranted for tinnitus.

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with in this case is not 
warranted. To the extent necessary, VA has fulfilled its duties 
to notify and to assist the Veteran in the development of this 
claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
claim, no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is seeking to establish service connection for 
arthritis of the feet, as well as to establish an increased 
rating for his service-connected right and left ankle 
disabilities.

At his December 2009 Travel Board Hearing, the Veteran reported 
that he received treatment at the VA Clinic in Jacksonville, 
Florida, for his service-connected ankle disability. See hearing 
transcript at page 3. He reported that his ankles were most 
recently examined in approximately November 2009. Id. at page 9. 
He also reported that his primary care physician referred him to 
a VA podiatrist in mid-2009, who prescribed insoles and discussed 
the condition of the Veteran's feet. Id. at pages 9 and 18. These 
records have not been associated with the file. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran in obtaining 
records such as this. This duty is clearly not yet met in this 
case. As such, a remand is required for both the ankle and foot 
issues.

Also, the Veteran contends that he has bilateral foot arthritis 
that is proximately due to his service-connected left and right 
ankle disabilities. See August 2007 claim, September 2009 
representative statement, and December 2009 hearing transcript at 
page 18. Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury. Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994). There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected. 
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury. The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any increase 
in severity due to the natural progress of the disease, from the 
current level. 38 C.F.R. § 3.310(b) (2009).

A review of the record reveals that the Veteran was not afforded 
a VA examination with regard to his secondary claim to assess any 
causal connection between any arthritis of the left/right feet 
and his service-connected ankle disability. In the case of a 
claim for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim. An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the claimant 
has a current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). The Board finds that an examination is warranted 
to assess the etiology of any arthritis of the left/right foot, 
including whether there is a causal connection between any 
current arthritis disability and any service-connected 
disability.

In January 2007, the RO denied the application to reopen the 
claim of service connection for bilateral pes planus.  In 
February 2007, the RO notified the Veteran of the adverse 
determination.  In September 2007, the Veteran submitted a notice 
of disagreement.  The RO has not issued a statement of the case 
which addresses this issue and the Board finds that a remand for 
this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by obtaining 
all relevant VA treatment records concerning 
the ankles and the feet from any VA 
healthcare facility, including but not 
limited to the VA Clinic in Jacksonville, 
Florida. Associate all relevant records with 
the claims folder.

2. Once the first remand directive is 
complete, afford the Veteran a VA examination 
to assess the current nature and etiology of 
any right and/or left arthritis of the feet. 

The examiner should review the claims folder 
and conduct any necessary testing. Based upon 
examination of the Veteran and review of the 
relevant records, the examiner is asked to 
render an opinion as to whether the Veteran 
has arthritis of the feet (left and/or 
right).  If arthritis is found, the examiner 
should give an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent)), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran's arthritis 
of the feet (1) was proximately due to his 
service-connected left and/or right ankle 
disability, (2) increased in severity due to 
or the result of his service-connected left 
and/or right ankle disability, and not due to 
the natural progress of the disease, or (3) 
was proximately due to service, including any 
event in service?  

The rationale for any opinion expressed 
should be clear in the examination report.  

3.  The AMC/RO should issue the veteran and 
his representative (if any) a statement of 
the case on the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection for 
bilateral pes planus. The veteran should be 
given the opportunity to thereafter perfect 
an appeal on this issue by filing a timely 
substantive appeal.  

4. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


